IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,377-01


                                 IN RE EUGENE HART, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 509703-A IN THE 209TH DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 209th District Court of Harris County, that more than 35 days have elapsed, and

that the application has not yet been forwarded to this Court. The response to this Court’s prior

mandamus order reflects that the district court entered an order designating issues on February 21,

2013.

        Respondent, the Judge of the 209th District Court of Harris County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus application. In the

alternative, Respondent may resolve the issues set out in the order designating issues and then have
                                                                                                 2

the District Clerk submit the record on such application. In either case, Respondent’s answer shall

be submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted the appropriate response.

Filed: September 16, 2015
Do not publish